                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                        GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                      Case No. CR 09-91-GF-BMM

                 Plaintiff,                         ORDER FOR
                                                TEMPORARY RELEASE
vs.

JORDAN CHARLES DEMONTINEY,

                Defendant.

        During the Revocation proceedings on September 16, 2019, all parties agreed

that Defendant Jordan Charles Demontiney should be released to enroll in and

complete an inpatient treatment program prior to his final revocation hearing on

January 16, 2020. United States Probation Officer Wade Riden has made the

necessary arrangements and a bed date has been confirmed at Connections West in

Warm Springs, Montana, for Mr. Demontiney beginning at 2:00 p.m. on October 1,

2019.

        Upon this agreement and good cause appearing;

        IT IS HEREBY ORDERED that Defendant, Jordan Charles Demontiney,

shall be released from custody at the Cascade County Regional Detention Facility


                                         1
the morning of by October 1, 2019, in order to travel to Connections Corrections

West in Warm Springs, Montana, where he is registered to enter into a 60-day

inpatient treatment program beginning on October 1, 2019, at 2:00 p.m.

      DATED this 25th day of September, 2019.




                                        2
